Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 1 of 21 Page ID #:4770




                                            Approved except for passage deleted at
                                            paragraph 6.3. MRW
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 2 of 21 Page ID #:4771
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 3 of 21 Page ID #:4772
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 4 of 21 Page ID #:4773
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 5 of 21 Page ID #:4774
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 6 of 21 Page ID #:4775
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 7 of 21 Page ID #:4776
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 8 of 21 Page ID #:4777
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 9 of 21 Page ID #:4778
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 10 of 21 Page ID
                                 #:4779
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 11 of 21 Page ID
                                 #:4780
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 12 of 21 Page ID
                                 #:4781
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 14 of 21 Page ID
                                 #:4783
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 15 of 21 Page ID
                                 #:4784
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 16 of 21 Page ID
                                 #:4785
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 17 of 21 Page ID
                                 #:4786
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 18 of 21 Page ID
                                 #:4787
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 19 of 21 Page ID
                                 #:4788
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 20 of 21 Page ID
                                 #:4789




               Jan. 31, 2020               /s/ Judge Wilner
Case 2:19-cv-00181-CBM-MRW Document 172 Filed 01/30/20 Page 21 of 21 Page ID
                                 #:4790
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 1 of 24 Page ID
                                 #:4791
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 2 of 24 Page ID
                                 #:4792
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 3 of 24 Page ID
                                 #:4793
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 4 of 24 Page ID
                                 #:4794
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 5 of 24 Page ID
                                 #:4795
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 6 of 24 Page ID
                                 #:4796
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 7 of 24 Page ID
                                 #:4797
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 8 of 24 Page ID
                                 #:4798
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 9 of 24 Page ID
                                 #:4799
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 10 of 24 Page ID
                                  #:4800
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 11 of 24 Page ID
                                  #:4801
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 12 of 24 Page ID
                                  #:4802
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 13 of 24 Page ID
                                  #:4803
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 14 of 24 Page ID
                                  #:4804
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 15 of 24 Page ID
                                  #:4805
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 16 of 24 Page ID
                                  #:4806
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 17 of 24 Page ID
                                  #:4807
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 18 of 24 Page ID
                                  #:4808
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 19 of 24 Page ID
                                  #:4809
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 20 of 24 Page ID
                                  #:4810
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 21 of 24 Page ID
                                  #:4811
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 22 of 24 Page ID
                                  #:4812
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 23 of 24 Page ID
                                  #:4813
Case 2:19-cv-00181-CBM-MRW Document 172-1 Filed 01/30/20 Page 24 of 24 Page ID
                                  #:4814
